UNITED STATES BANKRUPTCY COURT                      Hearing Date: October 10,2419
SOUTHERN DISTRICT OF NEW YORK                       Hearing Time: 10:00 a.m.

In re:                                              Case No. 17-13633(MKV)
                                                    Chapter 11
ROBERT FRANCIS XAVIER SILLERMAN
aka Robert F.X. Sillerman,
aka Robert F. Sillerman,
aka Robert X. Sillerman,

                                      Debtor.



OBJECTION OF THE U.S. SECURITIES AND EXCHANGE COMMISSION TO
      THE ADEQUACY OF THE DISCLOSURE STATEMENT AND
           CONFIRMATION OF THE CHAPTER 11 PLAN


         The U.S. Securities and Exchange Commission (the "SEC")r respectfully files

this objection to the adequacy of the First Modified Disclosure Statement with Respect to

Debtor's First Modified Plan of Reorganization, dated September 1 b, 2019 ("Disclosure

Statement'') and confirmation oFthe Debtor's Plan of Reorganization, dated September

16, 2019("Plan")for Robert Sillerman ("Sillerman" or the ``Debtor"). In support of its

objection (the "Objection"), the SEC respectfully represents as follows:

                                       INTKODUCTION

         An involuntary Chapter 7 bankruptcy petition was filed against Sillerman on

December 27, 2017. On March 1, 2018, upon Sillerman's motion to convert his Chapter

7 case to a Chapter 11 case, the Court converted the case to Chapter 11. The Debtor is a

defendant in SEC v. Sillerrnan, case no. 19-cv-6052(S.D.N.Y.). Based on the Final

Judgment entered in SEC v. Sillerman, the SEC is a creditor of the Debtor. The SEC



       i The SEC has standing to participate in these proceedings pursuant to Bankruptcy
Code Section 1109{a) and {b).
objects to approval of the Disclosure Statement because it: (i) lacks adequate information,

as required by Section 1125(b} of the Bankruptcy Code, that would enable creditors to

make an informed judgment as to whether the Plan is feasible, as required by Section

1 129(a)(11) ofthe Bankruptcy Code;(ii) lacks the factual and legal basis to determine if

the Debtor can distribute securities pursuant to the Plan;(iii) describes a Plan that fails to

provide that the SEC's claim against the Debtor is nondischargeable pursuant to Sections

523(a)(19) and 1141(d)(2) of the Bankruptcy Code; and (iv) describes a Plan that

contains overbroad discharge, injunction and release provisions that are not supported by

the facts or the law. Accordingly, the Court should not approve the Disclosure Statement

and must deny confirnnation of the Plan.

                                     BACKGROUND

       The SEC conducted an investigation into certain pre-bankruptcy transactions and

practices involving Function(x) and. Mr. Sillerman. Mr. Sillerman was the former CEO

of Function (x). Function(x) has ceased operating, and on November 15, 2018, the SEC

issued an Order Instituting Proceedings pursuant to Section 12(j) of the Securities and

Exchange Act of 1.934, Making Findings, and Revoking the Registration of the securities

of Function(x), effective as of November 16, 2018. In March 2019, the Debtor made an

offer of settlement to the SEC Staff with respect to certain pre-bankruptcy transactions

and practices involving Mr. Sillerman and Function(x). The SEC accepted Mr.

Sillerman's offer of settlement. On June 28, 2019, the SEC filed its Complaint against

Sillerman in the U.S. District Court for the Southern District of New York (the "District

Court"). With the Complaint, the SEC filed the Consent of Defendant Robert F.X.
Sillerman ("Consent"), and Proposed Final Judgment. On July 2, 2019, the District Court

entered the Final Judgment in SEC v. Sillerman, case no. 19-cv-6052. '-

        The Final Judgment provides that Mr. Sillerman is permanently restrained and

enjoined from violating the antifraud provisions, books and records and internal

accounting control provisions of the federal securities laws, which includes Section 10{b)

of the Securities and Exchange Act of 1934(the Exchange Act) and Rule l Ob-5

promulgated thereunder; Section 17(a) of the Securities Act of 1933 (the Securities Act),

and Section 13(b)(5) ofthe Exchange Act as described in Section 13(b)(2)(A) of the

Exchange Act and Rule 13b2-1 promulgated thereunder. Sillerman is also permanently

restrained and enjoined from aiding and abetting any violation of a company's reporting

obligations under Section 13(a) of the Exchange Act and Rtiles 12b-20 and 13a-11

thereunder. Further, Mr. Sillerman is prohibited permanently from acting as an officer or

director of any issuer that has a class of securities registered pursuant to Section 12 of the

Exchange Act or that is required to file reports pursuant to Section 15(d) of the Exchange

Act. The Final Judgment also provides that Sillerman will pay the SEC $179,000

pursuant to a confirmed Chapter 11 plan in Sillerman's Chapter 11 case. 4n July 24,

2019, the SEC filed an amended proof of claim for $1.79,000 based on the Final




        Z Pursuant to Sillerman's Consent to the Final Judgment in SEC v. Sillermun,
Sillerman agreed that he "will not take any action or make or permit to be made any
public statement denying, directly or indirectly any allegation in the complaint or creating
the impression that the complaint is without factual basis[.]" Therefore, pursuant to the
Consent and Final Judgment, Sillerman must delete the statement on page 12 of the
Disclosure Statement, which states that "[t]he Debtor, though confident in his defense of
the claims, has not had the time or financial resources to underwrite the litigation of his
defenses."
Judgment entered by the District Court. Therefore, the SEC is seeking a distribution of

its general unsecured claim through the Chapter 11 plan.

         According to the Disclosure Statement and Plan, general unsecured creditors will

get approximately a 30% distribution on their claims. Disclosure Statement at 4. Any

amount that is not paid to the SEC pursuant to a confirmed Chapter 11 plan, would not be

discharged and is due from Sillerman within 14 days of the closing the bankruptcy case,

the order dismissing the bankniptcy case or the termination of or lifting of the automatic

stay.'

         According to the Disclosure Statement on pages 1-4 and 26-31, funding for the

Plan. depends on the Debtor entering into adebtor-in-possession financing facility with

Metropolitan Partners Group (Metropolitan) for approximately $15.7 million and the

debtor-in-possession financing being approved by the Bankruptcy Court; the transfer of

certain assets with estimated values, from $2.5 million to $5.5 million, by the Debtor to

secured creditors; and the investment in the Debtor's interest in certain real property in

Anguilla, which the Debtor estimates has a value of$2 million and secured debt of

approximately $7 million. Id. at 1-2. The information that is in the Disclosure Statement

is speculative and the Disclosure Statement does not include adequate information to

allow creditors, including the SEC,to determine if the Plan is feasible.




          The Debtor proposes to separately classify the SEC's claim and to pay the
SEC's general unsecured claim in full. The Debtor must disclose whit funds he will use
to pay the SEC's claim., the basis for the use of those funds, the specific timing of
payment, and clarify that any amount not paid pursuant to the Plan will not be discharged
and still owed by Sillerman.

                                             4
                                       OBJECTION

        The SEC's specific objections to approval ofthe Disclosure Statement and

 confirmation ofthe Plan, which are set forth in more detail below, are the following:

       (i)      The Disclosure Statement should not be approved because it describes a
                Plan that cannot be confirmed;

       (ii)     The Plan is not feasible;

       (iii)    The Disclosure Statement and Plan do not give the factual and legal basis
                to distribute securities pursuant to the Plan;

       (iv)     The Plan contains overbroad discharge, injunction, and release provisions
                in violation of Sections 523(a)(19); 524(e); 1141(4)(2).

        I.      The Disclosure Statement Should Not be Approved Because it
                Describes a Plan that Cannot be Confirmed

        Where a Debtor files a patently uncontirmable plan, the disclosure statement

 relating to that plan should not be approved and the plan's inadequacies should be

 addressed at the disclosure statement stage to avoid wasting estate and judicial resources.

See In re 266 Washington Assocs., 141 B.R. 275, 288 (Bankr. E.D.N.Y. 1992)

(disapproving disclosure statement because plan contained provisions that were patently

 unconfirmable); In re Eastern Maine Electric Cooperative, Inc., 125 B.R. 329, 333

(Bankr. D. Me. 1991)(disapproving disclosure statement); see also In re McCall,44 B.R.

242, 243-44(Bankr. E.D. Pa. 1984); In re Mazn StreetAC, Inc., 234 B.R. 771, 775 - 776

{Bankr. N.D. Cal. 1999). In this case, the Plan cannot be confirmed because the Plan is

z~ot feasible and includes overbroad discharge, injunction and release provisions in

violation of the law.




                                             5
       II.     The Disclosure Statement Should Not be Approved Because it Fails to
               Disclose Adequate Information to Determine if the Plan is Feasible
               Under 11 U.S.C. ~1129(a)(11)

        Section 1125(b) of the Bankruptcy Code provides, in relevant part, that "[a]n

acceptance or rejection of a plan may not be solicited ... from a holder of a claim or

interest with respect to such claim or interest, unless, at the time of or before such

solicitation, there is transmitted to such holder ... a written disclosure statement

approved, after notice and a hearing, by the court as containing adequate information."

1 1 U.S.C. ~ 1125(b). In addition, a disclosure statement should clearly and succinctly

inform the average unsecured creditor "what it is going to get, when it is going to get it,

and what contingencies there are to getting its distribution." See In re Ferretti, 128 B.R.

16, 19(Bankr. D.N.H. 1991).

       Section 1129(a)(11) of the Bankniptcy Code requires that a plan "is not likely to

be followed by the liquidation or the need for further financial reorganization, of the

debtor or any successor to the debtor under the plan, unless such liquidation or

reorganization is proposed in the plan." 11 U.S.C. §1129(a)(11). In particular, the

Debtor must present credible evidence in order for the Court to determine that the plan is

feasible. Pan Am Corp. v. Delta Air lines, Inc., 175 B.R. 438, 508(S.D.N.Y. 1994)("[t]o

establish feasibility, the debtor must present `proof through reasonable projections that

there will be sufficient cash flow to fund the plan and maintain operations according to

the plan. Such projections cannot be speculative, conjectural or unrealistic."'). This

basic information is necessary for the approval of the Disclosure Statement pursuant to

Section 1125 of the Bankruptcy Code.




                                              D
        While a debtor does not have to guarantee the success of its reorganized business,

the debtor does have to show that there is a reasonable likelihood of success. See In re

Tf•zgona, ?009 Bankr. LEXIS 554 at *9(Bankr. W.D.Pa. 2009), citing In re Danny

Thomas Properties II, Ltd, 241 F.3d 959, 963 (8`h Cir. 2001). Relevant factors for

determining the feasibility of a plan may include: "(1) adequacy of a debtor's capital

structure;(2)the earning power of the business;(3)economic conditions;(4)the ability

of management;(~)the probability of the continuation ofthe same management; and (6)

any other related matters which bear on the prospect of a sufficiently successful operation

to enable performance under the provisions of the plan." In r~e Trigorza, 2009 Bankr.

LEXIS 5545 at *9 - *10.

        In this case, the Debtor has not shown that the Plan is likely to succeed.

According to the Disclosure Statement on pages 1-4 and 26-31, funding for the Plan

depends on the Debtor entering into adebtor-in-possession financing facility with

Metropolitan Partners Group (Metropolitan) and the debtor-in-possession financing being

approved by the Bankruptcy Court. However, to date, the Debtor does not have an

agreement by Metropolitan to fund the Plan. In addition, the Disclosure Statement and

Plan propose to settle certain secured claims by, in part, transferring the assets of the

Debtor to the secured creditors. ~Iowever, the Disclosure Statement does not contain any

information regarding the value or the nature ofthe assets to be transferred. Lastly, the

distribution to general unsecured creditors depends on the investment in the Debtor's

interest in certain real property in Anguilla. However, the Disclosure Statement does not

provide any information regarding the Debtor's interest in the real property in Anguilla,

the entity that will own the Debtor's interest in the real property in Anguilla or about the



                                              7
entity that the Debtor proposes to distribute equity interests. Further, the Debtor's

interest in the real property in Anguilla is listed in the Disclosure Statement as having a

value of$ 2 million, while having a secured claim against it for $7 million. Disclosure

Statement at 2.

        Instead of making general references to possible debtor-in-possession financing,

the estimated value of entities to be transferred to secured creditors, and vague references

to the distribution of securities, the Debtor needs to provide specific information and.

documentation to support these transactions. Specifically, the Debtor needs to include

the following information in the Disclosure Statement:

  (i)    A summary of the terms of the proposed debtor-in-possession financing, and the

           following documents and information:(a) documents showing the lender has

           agreed to provide the financing,(b)the timing for the loan,(c) when the

           Debtor will seek Bankruptcy Court approval of the loan,(d) what will happen

           ifthe loan is not executed and approved by the Bankruptcy Court,(e)the

           basis for the value of the entities to be liquidated to repay the loan,(~ the

           timing of the liquidation of those assets, and (g) what will happen if the assets

           are not liquidated or are sold for less than the expected value;

   {ii) The basis for the value of entities to be transferred to secured creditors to reduce

           their claims, including but not limited to: the entity's business, its value, the

           basis for its value, ownership structure, capital structure, whether it is a public

           or private entity, the number of employees, current management, cash flow,

           cash projections, balance sheet, and. appraisals;




                                              ~3
   {iii) Information concerning Debtor's interest in the real property in Anguilla, the

           entity that will own the Debtor's interest in the real property in Anguilla, and

           the entity that the Debtor proposes to distribute equity interests, and for each

           entity, the Disclosure Statement must include the following information: the

           name of the entity, its ownership, its value, the basis for its value, the

           ownership structure, capital structure, whether it is a public or private entity,

           the number of employees, current management, cash flow and cash

           projections, and balance sheets.

       III.    The Debtor has Not Provided Any Information to Support the
               Issuance of Securities Under the Plan

       Of particular concern to the SEC is that according to the Disclosure Statement on

page 3, general unsecured creditors can "exercise the option to forego Cash and instead.

take a Pro Rata Distribution in equity in the Anguilla Project Interest which they can

purchase at a 50%discount.to the Debtor's imputed cost. Distributions) of Cash they

would otherwise receive will be invested in the Anguilla Project Interest.'' As discussed

above, there is no disclosure regarding the entity that will own the Debtor's interest in the

Anguilla Property, the entity that is to develop the real property in Anguilla, and the

entity in which the Debtor proposes to distribute equity interests.

       If the Debtor is going to propose to issue securities, not only must there be

adequate information regarding the entity in which he proposes to distribute equity

interests and the entity's operations and assets, but the Debtor must include information

regardii7g the registration requirements under Section 5 of the Securities Act of 1933 for

securities issued in connection with a reorganization plan.




                                              C
       IV.     The Plan Should Provide that the SEC Claim is Excepted from
               Discharge Pursuant to Sections 523(a)(19) and 1141(d)(2) of the
               Bankruptcy Code


       The Plan provides for the Debtor's discharge upon completion of payments under

the Plan. Dzsclosure Statement at 41; Plan at 20. Pursuant to Section 523(a)(19),

however, a discharge in an individual Chapter 11 or 7 bankruptcy case does not discharge

the debtor from any debt arising from a judgment or settlement concerning a violation of

the federal securities laws. See 11 U.S.C. § 523(a)(19); ~1141(d)(2). Accordingly, the

Disclosure Statement and Plan should be modified to provide that if the SEC is not paid

in full, the SEC Claim is not subject to discharge and is excepted from such provision

pursuant to Sections ~23(a)(19) and 1141(d)(2), and that to the extent the SEC Claim is

not paid in full, it will not be discharged and will continue to be owed by the Debtor.

       V,      The Discharge, Injunction, and Release Provisions are Overbroad

       In the Debtor's Plan., the Debtor seeks the approval of overbroad discharge,

injunction, and release provisions. Disclosure Statement at 39 — 41; Plan at 19-20. The

SEC objects to these provisions to the extent that they impair or enjoin the SEC's

investigation, litigation, police and regulatory actions and available remedies. An SEC

investigation and litigation to judgment are not stayed by the bankruptcy filing and can.

continue pursuant to the police and regulatory exception to the automatic stay. 11 U.S.C.

~ 362(b)(4). Section 362(b)(4) ensures that a governmental unit will not be enjoined

from commencing any judicial or administrative proceedings that are necessary to protect

the public. The SEC also objects to the overbroad discharge, injunction, and release




                                            10
provisions to the extent they seek to release the Debtor or non-debtor third parties of

liability in contravention of Section 524(e) of the Bankruptcy Code.4

        In this case the discharge, injunction, and release provisions are overbroad and not

supported by the facts or the law. These provisions are illegal and at odds with sound

public policy thereby prejudicing the rights of creditors, including the SEC.




                  [the remainder of the page is intentionally left blank]




        ~ Section 524(e) addresses the scope of a bankruptcy discharge and states, in
relevant part, that "discharge of a debt of the debtor does not affect the liability of any
other entity on, or the property of any other entity for, such debt." 11 U.S.C. § 524(e).
The Bankruptcy Code contemplates that a discharge only affects the debts of those
submitting to its burdens. See e.g. Green v. Welsh, 9~6 F.2c~ 30, 33(2d Cir. 1992); In re
Zale Corp., 62 F.3d 7=~6, 760(~'h CirA. 1995); In r~e Lowenschz~ss, 67 F.3d 1394, 1401 (gth
Cir. 1995), cett. denied, 517 U.S. 1243 (1996). See also In re XO Communications, Inc.,
330 B.R. 394, 43b -X37(Bankr. S.D.N.Y. 2005)citzng Deutsche BankAG v. Metromedia
Fihe~ Network, Inc. (In re Nletf•omedia Fiber Network, Inc.), 416 F.3d 136, 141, 142(2d
Cir. ?005)("Metromedia")("the only explicit authorization in the Code for nondebtor
releases is Bankruptcy Code Section 524(g), which authorizes releases in asbestos cases
when specified conditions are satisfied, including the creation of a trust to satisfy future
claims").

                                            11
                                     CONCLUSION

        For all the foregoing reasons, the Court should deny the approval of the

Disclosure Statement and confirmation of the Plan, and grant the SEC such other and

further relief as is just.

Dated; October 3, 2019
       New York, New York
                                             Respectfully Submitted,

                                             UNITED STATES SECURITIES AND
                                             EXCHANGE COMMISSION

                                             By:/s/ Patricia. Schra~e
                                             Patricia Schrage
                                             Senior Bankruptcy Counsel
                                             New York Regional Office
                                             Brookfield Place, 200 Vesey St., Suite 400
                                             New York, New York 10281
                                             Tel.: 212-336-1100
                                             Fax: 212-336-1348
                                             Schra~epnsec.gov

Of Counsel: Alistaire Bambach
           Morgan Bradylyons




                                            12
